Exhibit 10.18

 

Notice of Grant of Award

and Award Agreement

 

Cell Therapeutics, Inc.

ID: 91-1533912

501 Elliott Ave W.

Suite 400

Seattle, WA 98119

   

 

Award Number:

Plan:

 

ID:

 

 

Cell Therapeutics, Inc. (the “Company”) hereby grants you, (the “Employee”), a
grant of              Restricted Stock shares under the Company’s 2003 Equity
Incentive Plan (the “Plan”). The date of this Agreement is             . Subject
to the provisions of Appendix A (attached) and the Plan, the principal features
of this grant are shown below.

 

The current total value of the award is $            .

 

The vesting of the Shares of Restricted Stock is subject to your continued
employment with the Company or its Subsidiaries through the applicable vesting
date.

 

Shares

--------------------------------------------------------------------------------

 

Full
Vest

--------------------------------------------------------------------------------

                                                     

 

--------------------------------------------------------------------------------

Your signature below indicates your agreement and understanding that this grant
is subject to all of the terms and conditions contained in Appendix A and the
Plan. For example, important additional information on vesting and forfeiture of
the Shares covered by this grant is contained in Paragraphs 3 through 7 of
Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT. The Plan is available on CTI’s
intranet, and is incorporated herein by this reference, and made a part of this
Option Agreement.

 

Please sign one copy of this Option Agreement (the other copy is for your files)
and return to the Stock Option Administrator in Finance and Accounting.

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Cell Therapeutics, Inc.    Date

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

     Date



--------------------------------------------------------------------------------

APPENDIX A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK

 

1. Grant. The Company hereby grants to the Employee under the Plan for future
services and as a separate incentive in connection with his or her employment, a
Restricted Stock award, subject to all of the terms and conditions in this
Agreement and the Plan.

 

2. Shares Held in Escrow. Unless and until the Shares of Restricted Stock will
have vested in the manner set forth in paragraphs 3, 4, 5 or 6, such Shares will
be issued in the name of the Employee and held by the Company as escrow agent
(the “Escrow Agent”), and will not be sold, transferred or otherwise disposed
of, and will not be pledged or otherwise hypothecated. The Company may instruct
the transfer agent for its Common Stock to place a legend on the certificates
representing the Restricted Stock or otherwise note its records as to the
restrictions on transfer set forth in this Agreement and the Plan. The
certificate or certificates representing such Shares will not be delivered by
the Escrow Agent to the Employee unless and until the Shares have vested and all
other terms and conditions in this Agreement have been satisfied. Employee
agrees that, in order to ensure compliance with the restrictions referred to
herein, the Company may issue appropriate “stop transfer” instructions to its
transfer agent, if any, and that, if the Company transfers its own securities,
it may make appropriate notations to the same effect in its own records.

 

3. Vesting Schedule. Except as provided in paragraphs 4, 5 and 6, and subject to
paragraph 7, Shares of Restricted Stock awarded by this Agreement will vest
according to the dates noted on your Notice of Grant of Award. Vesting actually
will occur only if the Company or a Subsidiary employs the Employee through the
applicable vesting date.

 

4. Acceleration of Vesting upon Death or Disability; Non-Acceleration upon
Retirement. Unvested Shares awarded by this Agreement will not vest upon the
Employee’s Termination of Service due to Employee’s death or Disability, except
as the Committee may otherwise provide pursuant to Section 6.

 

5. Acceleration of Vesting upon Change of Control. In the event a Change of
Control that occurs prior to Employee’s Termination of Service, Shares shall be
treated in accordance with the applicable provisions of the Plan.

 

6. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the unvested
Shares of Restricted Stock at any time. If so accelerated, such Shares will be
considered as having vested as of the date specified by the Committee.

 

7. Forfeiture. Except as provided in paragraphs 4 and 5, and notwithstanding any
contrary provision of this Agreement, the balance of the Shares of Restricted
Stock which have not vested will thereupon be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company upon the
date the Employee’s employment with the



--------------------------------------------------------------------------------

Company or a Subsidiary terminates for any reason prior to the earlier of the
award’s vesting date(s). The Employee hereby appoints the Escrow Agent with full
power of substitution, as the Employee’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of the Employee to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares to the Company upon such violation.

 

8. Death of Employee. Any distribution or delivery to be made to the Employee
under this Agreement will, if the Employee is then deceased, be made to the
Employee’s designated beneficiary, or if no beneficiary survives the Employee,
to the administrator or executor of the Employee’s estate. Any such transferee
must furnish the Company with (a) written notice of his or her status as
transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

 

9. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing Restricted Stock may be released from the
escrow established pursuant to paragraph 2 unless and until satisfactory
arrangements (as determined by the Committee) will have been made by the
Employee with respect to the payment of income and employment taxes which the
Company determines must be withheld with respect to such Shares.

 

10. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Employee or the Escrow Agent. Except as provided in paragraph 12, after such
issuance, recordation and delivery, the Employee will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

 

11. No Effect on Employment. The Employee’s employment with the Company and its
Subsidiaries is on an at-will basis only.

 

12. Changes in Shares. In the event that as a result of a stock dividend, stock
split, reclassification, recapitalization, combination of Shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Shares will be
increased, reduced or otherwise changed, and by virtue of any such change the
Employee will in his capacity as owner of unvested Shares of Restricted Stock
which have been awarded to him (the “Prior Shares”) be entitled to new or
additional or different shares of stock, cash or securities (other than rights
or warrants to purchase securities); such new or additional or different shares,
cash or securities will thereupon be considered to be unvested Restricted Stock
and will be subject to all of the conditions and restrictions which were
applicable to the Prior Shares pursuant to this Agreement and the Plan. If the
Employee receives

 

2



--------------------------------------------------------------------------------

rights or warrants with respect to any Prior Shares, such rights or warrants may
be held or exercised by the Employee, provided that until such exercise any such
rights or warrants and after such exercise any shares or other securities
acquired by the exercise of such rights or warrants will be considered to be
unvested Restricted Stock and will be subject to all of the conditions and
restrictions which were applicable to the Prior Shares pursuant to the Plan and
this Agreement. The Committee in its absolute discretion at any time may
accelerate the vesting of all or any portion of such new or additional shares of
stock, cash or securities, rights or warrants to purchase securities or shares
or other securities acquired by the exercise of such rights or warrants.

 

13. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of Stock Plan
Administrator (Finance & Accounting), 501 Elliott Ave W. #400, Seattle, WA
98119, or at such other address as the Company may hereafter designate in
writing.

 

14. Grant is Not Transferable. Except to the limited extent provided in
Paragraph 8 above, this grant and the rights and privileges conferred hereby
will not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

 

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

16. Additional Conditions to Release from Escrow. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares of Restricted Stock upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the release of
such Shares from the escrow established pursuant to paragraph 2, such release
will not occur unless and until such listing, registration, qualification,
consent or approval will have been effected or obtained free of any conditions
not acceptable to the Company. The Company will make all reasonable efforts to
meet the requirements of any such state or federal law or securities exchange
and to obtain any such consent or approval of any such governmental authority.

 

17. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

 

3



--------------------------------------------------------------------------------

18. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares of Restricted Stock have vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon Employee, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.

 

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

20. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

 

4